DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 21-29, drawn to a method of operating hearing system comprising communicating between a first hearing device and a second hearing device comprising emitting an NFMI signal from one or both of a first magnetic coil and a second magnetic coil of the first device, detecting the NFMI signal at one or more of a first magnetic coil and a second magnetic coil of the second device, outputting a first signal and outputting a second signal in response to the first and second magnetic polarization components of the detected NFMI signals, adjusting a gain and phase of each of the first and second signals, outputting an adjusted first signal and an adjusted second signal and summing the first and second adjusted signals classified in H04R2225/51.
II.	Claims 30-44, drawn to a hearing device comprising a first magnetic coil oriented along a first axis, a second magnetic coil oriented along a second axis different from the first axis, a first channel circuitry and a second channel circuitry coupled to each of the coils and configured to transceiver and process coil signals of each of the coils, wherein the coils and the first channel circuitry is configured to communicate with another hearing device, and wherein the coils and the second channel circuitry is configured to communicate with the other device, classified in class H04R25/552.


The inventions are independent or distinct, each from the other because:
Inventions in Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination in Group I has separate utility such as a method of operating hearing system comprising communicating between a first hearing device and a second hearing device comprising emitting an NFMI signal from one or both of a first magnetic coil and a second magnetic coil of the first device, detecting the NFMI signal at one or more of a first magnetic coil and a second magnetic coil of the second device, outputting a first signal and outputting a second signal in response to the first and second magnetic polarization components of the detected NFMI signals, adjusting a gain and phase of each of the first and second signals, outputting an adjusted first signal and an adjusted second signal, and summing the first and second adjusted signals.  The subcombination in Group II has separate utility such as a hearing device comprising a first magnetic coil oriented along a first axis, a second magnetic coil oriented along a second axis different from the first axis, a first channel circuitry and a second channel circuitry coupled to each of the coils and configured to transceiver and process coil signals of each of the coils, wherein the coils and the first channel circuitry is configured to communicate with another hearing device, and wherein the coils and the second channel circuitry is configured to communicate with the other device.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the invention have acquired a separate status in the art in view of their different classification; 
(b) the invention have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the search required for Group I is not required for Group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Attorney Mark Hollingsworth on June 7, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        

HL
June 13, 2021